Citation Nr: 1721621	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The claim has a complex procedural history.  Notably, in March 2009, the Board remanded the right ankle increased rating claim for issuance of a Statement of the Case (SOC).  Although the Board accepted testimony in 2008 on the severity of the Veteran's right ankle disorder during a separate appeal before the Board, as explained in the March 2009 Board remand, the Board did not have jurisdiction over the matter until an SOC had been issued and thereafter a timely substantive appeal received.  Pursuant to the Board's March 2009 remand, the RO issued an SOC to the Veteran in September 2011.  Subsequently, the VA received a substantive appeal on the right ankle claim in October 2011.  The Veteran's substantive appeal dated in October 2011 included a request for a Board hearing in this appeal.

In April 2012, the Board remanded this appeal for a hearing before a Veterans Law Judge.  In July 2012, the Veteran withdrew his request for a hearing.

In August 2015, the Board remanded the appeal (entitlement to an increased rating for residuals of right ankle fracture) for a new VA examination in light of evidence suggesting worsening ankle symptoms.

In September 2016, the Board granted the Veteran's claim for entitlement to service connection for right Achilles tendonitis and remanded the issue of entitlement to an evaluation in excess of 10 percent for residuals of right ankle fracture with Achilles tendonitis.  The Board instructed that the Achilles tendonitis was part-and-parcel of the Veteran's service connected right ankle disability, and that the RO should have an opportunity to rate the disorder with consideration of Achilles tendonitis in the first instance.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

During this appeal, the record shows that VA afforded the Veteran a VA examination of his right ankle in September 2015.  However, the examination is inadequate in view of a recent decision of the Court of Appeals for Veteran's Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the report of examination does not reflect the necessary testing or findings.  As such, remand for new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated treatment records and associate these with the claims file to the extent possible.

2.  The Veteran should be scheduled for a VA examination of his ankles to ascertain the severity of his right ankle disability using the most recent Disability Benefits Questionnaire for Ankle Conditions.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left ankle.  If the examiner is unable to provide any measurement, he or she should clearly explain why that is so.  The examiner should indicate the functional effect of the right ankle disability on the Veteran's ability to perform the mental and physical acts required for employment.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

